                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH A. O’KEEFE, et al.,                             :      CIVIL ACTION
           Plaintiffs,                                 :
                                                       :
       v.                                              :      No.: 11-cv-1330
                                                       :
ACE RESTAURANT SUPPLY, LLC., et al.,                   :
         Defendants.                                   :

                                            ORDER
       AND NOW, this      27TH day of February, 2019, after a bench trial and upon

consideration of the parties’ proposed findings of fact and conclusions of law, and in accordance

with the Court’s Memorandum Opinion, IT IS HEREBY ORDERED that Judgment be and the

same is hereby entered:

       1.      In favor of Defendants Ace Restaurant Supply, LLC; Korey Blanck; and Nicholas

               Blanck on Counts One and Two of the Complaint;

       2.      In favor of Defendant Nicholas Blanck on Counts Three, Four, Five, and Six of

               the Complaint; and

       3.      In favor of Plaintiff Joseph A. O’Keefe against Defendants Korey Blanck and Ace

               Restaurant Supply, LLC on Counts Three, Four, Five, and Six of the Complaint,

               in the amount of $50,551.28. 1

                                                BY THE COURT:


                                                  /s/ Lynne A. Sitarski             .
                                                LYNNE A. SITARSKI
                                                United States Magistrate Judge


       1
           Plaintiff is entitled to monetary damages from Defendant Korey Blanck and Defendant
Ace Restaurant Supply, LLC, in the amount of $25,275.64 on Counts Three, Four, Five, and Six
of the Complaint. Additionally, as indicated in the Court’s Memorandum Opinion, Plaintiff is
entitled to punitive damages from Defendant Korey Blanck in the amount of $25,275.64.
